Citation Nr: 1043950	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected cervical spine spondylosis with left upper 
extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1974 and 
from August 1978 to June 1993.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The case was previously before the Board in June 2009, and was 
remanded for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2009 statement, the Veteran asserts that he 
suffers from depression and obstructive sleep apnea secondary to 
the pain of his lumbar spine disability.  He also submitted 
private treatment records of sleep apnea studies conducted in 
July 2009.  His submissions appear to raise claims for service 
connection for these conditions.

The issues of entitlement to service connection for 
depression and obstructive sleep apnea have been raised by 
the record but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral 
spine has not been manifested by ankylosis, forward flexion of 
the thoracolumbar spine to 30 degrees or less; or forward flexion 
of the cervical spine to 15 degrees or less, at any time during 
the rating period on appeal.  The disability has not required 
episodes of bed rest prescribed by a physician. 


2.  The Veteran's cervical spine disability has been manifested 
by no more than mild incomplete paralysis throughout the rating 
period on appeal.

3.  The Veteran's sinusitis has not been manifested by more than 
two incapacitating or non-incapacitating episodes per year 
throughout the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003-5242 (2010).

2. The criteria for a disability rating in excess of 20 percent 
for cervical spine spondylosis with left upper extremity 
radiculopathy have not been met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-
4.14, 4.40-4.46, 4.124, Diagnostic Code 8710 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for service-connected sinusitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Codes 6510-6515 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Substantially compliant notice was sent in January 2005 and 
January 2008 and the claim was readjudicated in February 2009 and 
September 2010 supplemental statements of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period o appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The assignment of a particular Diagnostic Code (DC) depends on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran submitted claims for increased rating in November 
2004.  

Degenerative Disc Disease of the Lumbosacral Spine

The Veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for degenerative disc disease of 
the lumbosacral spine.  Service connection was awarded effective 
July 1993 and an initial noncompensable rating was assigned.  In 
a December 1999 rating decision, the evaluation was increased to 
20 percent.

The Veteran's degenerative disc disease is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5242, the diagnostic code for degenerative arthritis of the 
spine.

Disorders of the spine may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. §4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is appropriate for favorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation 
is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  Note (1) provides that for 
purposes of evaluations for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion. 38 C.F.R. § 4.71a, DC 5235-43, Note 
(2). 

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

VA outpatient treatment records indicate that the Veteran sought 
treatment for back pain in May 2003.  He reported that he 
experienced flare ups with frequent bending.  The Veteran 
exhibited a mild slow antalgic gait and tenderness to palpation.  
He was treated with muscle relaxants, anti-inflammatory 
medication, and narcotic analgesics.  

The claims file contains private treatment records from R.M., 
M.D., which indicate that the Veteran was treated with trigger 
point injections (TPI) in July 2002.  He reported that the 
injections relieved his pain so that he could play golf.  The 
Veteran sought treatment for low back pain after a lifting injury 
in January 2003 and again in May 2003.  On examination, he had 
spasm and pain on palpation in the lumbar spine.  The Veteran was 
treated with medication and scheduled for follow-up treatment.  
The physician's note states that the Veteran had lumbosacral 
support for significant flare ups. 

The Veteran underwent a VA examination of his lumbosacral spine 
in February 2005.  He described constant pain that was sharp, 
burning, aching, and cramping in nature.  He stated that his pain 
was relieved with medication and did not cause incapacitation.  
The Veteran did not complaint of radiating pain on movement.  On 
examination, muscle spasm was absent, there was no tenderness, 
and negative straight leg raising on the left.  Range of motion 
was noted as flexion to 90 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees bilaterally; and rotation to 30 
degrees bilaterally.  The examiner noted that range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The examiner 
further noted that there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  The 
diagnoses included degenerative disc disease of the lumbosacral 
spine with facet arthropathy.  

The Veteran was afforded a VA examination in May 2008, in which 
he reported pain, weakness, stiffness, fatigue, and lack of 
endurance, without radiation to the lower extremities.  He stated 
that he experiences flare ups approximately three times per year 
lasting 6 to 8 weeks, with the last one occurring six months 
earlier.  The Veteran reported that he attended pain clinic 
appointments every six months, in which he received nerve 
ablation injections.  He denied incapacitating episodes but noted 
additional functional limitation after use activities that 
exacerbate his symptoms.  

On examination, lumbar lordosis was normal and on palpation his 
low back was negative for spasm or tenderness.  He reported pain 
on the left lumbosacral area and left gluteal buttock.  The 
Veteran had active forward flexion to 90 degrees, extension to 35 
degrees, lateral flexion to 35 degrees on the right and to 40 
degrees on the left, and rotation to 45 degrees bilaterally.  He 
reported pain with all motions.  There was no additional 
limitation secondary to pain, fatigue, weakness, or lack of 
endurance following repetition.  The examiner noted that the 
Veteran was too heavy to force passive range of motion.  The 
lower extremities were normal in all respects.  The diagnosis was 
spondylosis spondylosis lumbar spine, without lower extremity 
radiculopathy.  

The claims file contains a private radiology report dated in July 
2009, which revealed multilevel degenerative disc disease from L1 
through S1.  

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of the currently assigned 20 percent 
is not warranted for degenerative disc disease of the lumbosacral 
spine.  The medical evidence indicates that the Veteran does not 
experience incapacitating episodes (he has not been prescribed 
bedrest and treatment by a physician) and has normal range of 
motion in his lumbar spine with no radicular symptoms.  The Board 
acknowledges that the Veteran reports pain throughout all motions 
of his spine; however, the rating criteria contemplate pain, and 
there is no objective evidence of further functional loss due to 
pain or weakness.  The Veteran is already receiving more than the 
minimal compensable rating for the joint; thus, a higher rating 
is not warranted under DeLuca and applicable VA regulations.  The 
criteria for a disability rating in excess of 20 percent are not 
met, and the claim must be denied.  

Cervical Spine Spondylosis with Left Upper Extremity 
Radiculopathy

The Veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for spondylosis of the cervical 
spine with left upper extremity radiculopathy.  Service 
connection was awarded for neck and left shoulder pain effective 
July 1993, and an initial noncompensable rating was assigned.  
Service treatment records show that the Veteran is right-handed; 
thus, the service-connected disability affects his minor arm.  
The Veteran underwent disc fusion surgery in February 1999, and 
in December 1999, the rating was increased to 20 percent for 
spondylosis with radiculopathy of the left arm.  

The Veteran's cervical spine disability is rated under 38 C.F.R. 
§ 4.124, DC 8710, neuralgia of the upper radicular group (fifth 
and sixth cervicals).  Complete paralysis of the upper radicular 
group requires that all shoulder and elbow movement be lost or 
severely affected while hand and wrist movements are unaffected.  
Such complete paralysis of minor extremity warrants a 60 percent 
disability rating.  Severe incomplete paralysis of the minor 
extremity warrants a 40 percent disability rating; moderate 
incomplete paralysis warrants a 30 percent disability rating and 
mild incomplete paralysis warrants a 20 percent disability 
rating.  38 C.F.R. § 4.124a, DC 8710.  

The words "mild," "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  See 38 C.F.R. § 
4.6.  The same criteria apply to neuralgia of the middle and 
lower radicular groups.  See 38 C.F.R. § 4.124, DCs 8511-8713.  

The claims folder contains VA outpatient treatment records dated 
between April 2000 and January 2005.  The Veteran was seen in 
March 2004, when he complained of stiffness and numbness in his 
right arm and spasm in his left neck.  On examination, he had 
limited range of motion in his neck and tenderness to palpation 
in his left trapezius.  He was treated with a TPI.  In May 2004, 
the Veteran was seen in the pain medicine clinic.  It was noted 
that a recent MRI was suggestive of pseudoarthrosis with multiple 
level facet degenerative joint disease (DJD) and osteophytes.  He 
was assessed with chronic neck pain secondary to spondylosis.  In 
June and August 2004, he underwent epidural steroid injections 
(ESI) for his neck pain.  

The Veteran underwent a VA examination of his cervical spine in 
February 2005.  He reported that he experiences constant pain in 
his neck which travels to his left arm.  The pain is sharp, 
burning, aching, and cramping in nature.  It is elicited by 
physical activity and alleviated by rest and medication.  The 
Veteran did not experience any incapacitation, functional 
impairment, or time lost from work because of his neck condition.  
A treatment note dated in March 2006 notes that the Veteran's 
cervical spine pain is well-controlled.  

The Veteran was afforded a VA examination in May 2008, in which 
he reported pain, weakness, stiffness, and lack of endurance in 
his cervical spine.  He described muscular discomfort with 
tingling in the left trapezius, and his symptoms included 
radiation.  The Veteran reported that his condition is irritated 
by carrying, lifting, or looking up, but he had no flare ups.  He 
stated that he had no incapacitating episodes or bed rest but 
that he used many sick days because of his spine conditions.  On 
examination, the Veteran's cervical spine showed normal anatomy, 
without edema or swelling.  Cervical lordosis was normal.  The 
Veteran had forward flexion to 50 degrees, side flexion to 20 
degrees bilaterally, right rotation to 50 degrees and left 
rotation to 60 degrees.  He displayed no signs of pain or 
guarding, and there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive use.  

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of 20 percent is not warranted for 
cervical spondylosis with left upper extremity radiculopathy.  
The medical evidence shows that the Veteran has experienced no 
more than mild paralysis of his left arm at any time during the 
appeal period.  The Board acknowledges the Veteran's contentions, 
expressed in a March 2006 statement accompanying his Substantive 
Appeal, that he experiences radiculopathy for up to two days per 
month which compromises the use of his hand.  He states that 
these flare ups are documented in his treatment records.  
However, the treatment records do not show specific complaints of 
left hand weakness or any findings of diminished strength or 
endurance with repetitive use.  Furthermore, when examined in May 
2008, he was found to have full strength in his arm and hand with 
no additional limitation secondary to pain or weakness.  Thus, 
there is no objective evidence of more severe disability to 
warrant a disability rating in excess of 20 percent.  

Additionally, the Board has specifically considered the guidance 
of DeLuca in order to determine whether an increased evaluation 
may be warranted.  While recognizing that the Veteran has 
subjective complaints of pain, there is no clinical evidence 
indicating a finding of additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, beyond that 
which was objectively shown in the examinations.  He is already 
receiving the minimal compensable rating for the joint.  
Therefore, the Board holds that an increased evaluation in 
consideration of DeLuca and applicable VA regulations is not 
warranted.

The Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  Although the Veteran exhibited 
limitation of motion in the lateral flexion and rotation of his 
cervical spine, the schedular criteria does not consider these 
ranges of motion for rating purposes.  The Veteran's forward 
flexion is from 0 to 50 degrees, which exceeds the normal range 
of motion for the cervical spine as defined in the schedule.  
Therefore, a rating in excess of the currently assigned 20 
percent is not available under any DC specific to cervical spine 
disabilities.  

Sinusitis

The Veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for sinusitis.  Service connection 
was awarded effective July 1993.  An initial 10 percent rating 
was assigned and has remained in effect continuously since that 
time.  The Veteran contends that his symptoms warrant a higher 
rating.  Specifically, he describes symptoms of constant post 
nasal drip, crusting, and sinus congestion, which limits his 
ability to breathe, especially during cedar pollen season.  He 
reports that he uses daily medication to control his symptoms.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6510, 
General Rating Formula for Sinusitis.  Under this DC, a 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent evaluation is warranted for sinusitis 
with three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 10 percent rating is warranted for one 
or two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A noncompensable evaluation is assigned for sinusitis 
that is detected by X-ray only.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6510. 

VA outpatient treatment records indicate that the Veteran was 
seen in January 2003 with complaints of nasal congestion and 
increased post nasal drip, as well as sneezing, watery eyes, and 
chest congestion.  He attributed his symptoms to "cedar fever" 
which he claimed to experience every year at the same time.  In 
February 2003 he was seen for a follow up appointment for chronic 
sinusitis, and he had no acute infection at that time.  The 
Veteran underwent functional endoscopic sinus surgery (FESS) in 
June 2003, and he was monitored during several follow up 
appointments through November 2004.  He had no acute infection, 
pain, or pressure at those times and reported that his condition 
was improving.  It was noted that the mucosa were healing 
normally.

The Veteran underwent a VA examination of his sinuses in February 
2005.  He reported that sinusitis occurs once per year and lasts 
about 12 weeks.  He stated that he is incapacitated for up to two 
one-week periods during these episodes, although he does not lose 
any time from work.  The Veteran stated that he has headaches 
with the sinus attacks and that he uses antibiotic treatment for 
his sinusitis.  He reported that he experiences interference with 
breathing through his nose, purulent discharge from the nose, 
hoarseness, and shortness of breath.  He did not have any 
functional impairment resulting from his condition.  On 
examination, sinusitis was not found.  X-rays revealed minimal 
thickening of the mucosa that lines each maxillary antrum 
consistent with chronic sinusitis, and there was approximately 20 
percent compromise of each antral volume.  

A treatment note dated in June 2005 shows that the Veteran was 
diagnosed with acute upper respiratory infection and secondary 
sinusitis and exacerbation of asthma.  Sinus symptoms were noted 
to be worsening.  

The Veteran was afforded a VA examination of his sinuses in May 
2008.  He reported that he developed sinusitis "from time to 
time" requiring the use of antibiotics.  He stated that he also 
had allergic rhinitis which was treated with nasal inhalers.  The 
examiner noted that the Veteran experienced postnasal drip, 
crusting, and sinus congestion which was constant when the pollen 
was heavy during cedar season.  He also reported occasional 
purulent discharge with infrequent use of antibiotics.  The 
Veteran stated that he had sinusitis attacks marked by headaches, 
purulent discharge, and crusting.  His medical records showed 
that he had been on antibiotics in January and June 2003 and in 
November 2004, but no incapacitating episodes were cited. 

On examination no polyps were seen, and there was no purulent 
discharge, crusting, bleeding, or irritation.  There was mild, 
clear postnasal drip.  There was no bacterial rhinitis.  No 
obstruction, septal deviation, or tissue loss was found.  The 
Veteran had no tenderness, purulent discharge, or crusting at the 
time of the examination.  There was no disease or injury 
affecting the soft palate, and the larynx and pharynx appeared 
normal.  Based on the Veteran's subjective reports and the 
written medical history, the examiner diagnosed chronic 
intermittent sinusitis, which was not present at that time.  He 
noted, however, that the Veteran's symptoms primarily involved 
allergic rhinitis, although there was no current evidence of 
obstruction.  

After carefully reviewing the relevant evidence, the Board 
concludes that a disability rating in excess of the currently 
assigned 10 percent is not warranted for the Veteran's sinusitis 
disability.  The Veteran reports symptoms of headaches, pain, 
purulent discharge and crusting, which are contemplated by the 
current 10 percent rating.  He also reports that he experiences 
up to two incapacitating episodes of sinusitis per year requiring 
the use of antibiotics.  The objective medical evidence, however, 
does not indicate that he has been incapacitated as defined by VA 
regulation, and the Veteran states that he does not lose time 
from work as a result.  In any event, two episodes of sinusitis 
per year, whether incapacitating or not, are consistent with an 
evaluation of no more than 10 percent.  Accordingly, the Veteran 
is not entitled to a higher rating for sinusitis.

The Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi, 7 Vet. 
App. at 414.  The evidence does not show that the Veteran has 
been diagnosed with deviated septum, loss of nose, chronic 
laryngitis, or any abnormality of the larynx or pharynx.  He was 
diagnosed with allergic rhinitis during his most recent 
evaluation, in addition to sinusitis.  The examiner clearly 
intended to diagnose two separate conditions, and the Board notes 
that service connection is not in effect for rhinitis.  
Nonetheless, assuming, without deciding, that the Veteran's 
disability is more appropriately characterized as allergic 
rhinitis, the Board has considered whether a higher evaluation is 
available for the Veteran's symptoms under the rating criteria 
for rhinitis.  

Allergic rhinitis is evaluated under 38 C.F.R. § 4.97, DC 6522.  
The maximum rating of 30 percent is for application when nasal 
polyps are present.  When there are no polyps but there is 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent rating is 
warranted.  As the foregoing evidence demonstrates, no nasal 
polyps or any degree of obstruction has been detected in this 
case.  Therefore, a disability rating in excess of 10 percent 
would not be available under DC 6522.  

In summary, the criteria for a disability rating in excess of the 
currently assigned 10 percent for sinusitis is not warranted 
under any DC specific to nasal disabilities.  Accordingly, the 
claim must be denied. 

Extraschedular Ratings

The May 2008 VA examination included the Veteran's report that he 
had stopped working in January 2007 "secondary to pain," and he 
was ready to retire.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Pursuant to the Board remand, the RO contacted the Social 
Security Administration for any available records, but received a 
response that the Veteran had not applied for benefits from that 
agency.  

Here, the record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's service-connected 
disabilities decided here.  The competent medical evidence of 
record shows that his back and cervical spine disabilities are 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
those disabilities provide for ratings based on limitation of 
motion.  The effects of pain and functional impairment have been 
taken into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202.  The Veteran's sinusitis has been 
evaluated under rating criteria that specifically consider his 
complaints; namely, frequency of episodes and treatment.  The 
effects of the Veteran's disabilities have been fully considered 
and are contemplated in the rating schedule; hence, referral for 
an extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008). 


ORDER

A disability rating in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine is denied.  

A disability rating in excess of 20 percent for cervical spine 
spondylosis with left upper extremity radiculopathy is denied.  

A disability rating in excess of 10 percent for sinusitis is 
denied. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


